Case 3:19-cv-01166 Document 1 Filed 02/21/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FGR THE DISTRICT OF PUERTO RlCO

UNITED STATES OF AMERICA,
Plaintiff
ClVlL NO. l9-

V.

ASSORTED JEWELRY, ESTIMATED
VALUE: $578,183.00 IN U.S. CURRENCY,

Defendants.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

TO THE HONORABLE C()URT: d

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, Rosa Ernilia Rodriguez-Vélez, United States Attorney for the District of Puerto Rico;
Héctor E. Rarnirez-Carbo, Assistant United States Attorney, Chief Ciyil Diyision, and Maiitza
Gonzalez-Rivera, Assistant U.S. Attorney, brings this complaint and alleges as follows in
accordance with Supplemental Rule G(Z) of the Federal Rules of Ciyil Procedure.

NATURE OF THE ACTION

l. This is a civil action in rem brought to enforce the provisions of Title Zl, United States

 

_C_Q_d_§, Sections 84l(a)(l) and 881(21)(6') and Title 18, United States Code, Sections
1956(a)(l)(B)(i), (iii).
DEFENDANT M_B_]_E_M
2. The defendant properties seized by an officer of the Drug Enforcement Adrninistration
(“DEA”) consist of Assorted Jewelry, estimated value: $578,183.00 in U.S. currency

List of assorted jewelry is included herein as an attachment to the unsworn declaration of

Case 3:19-cv-01166 Document 1 Filed 02/21/19 Page 2 of 4

the DEA, Special Agent, Dericl< Allen.

JURlSDlCTlON AND VENUE
. This Court has subject matter jurisdiction over an action commenced by the United States
pursuant to Title 28 United States Code, Section 1345 ; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action
pursuant to Title 21, United States Code, Sections 84l(a)(l)' and 881(a)(6) and Title 18,
United States Code, Sections l956(a)(l)(B)(i), (iii).
. This Court has in rem jurisdiction over the defendant properties pursuant to Title 28, M
States Code, Section l355(b)(l)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section l355(b)(l)(B) (the defendant properties are found in
this district).
. Venue is proper in this district pursuant to Title 28, United States Code', Section
1355(b)(l)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant properties are found in this district).

BASIS FOR FORFEITURE

. This is a civil action in rem brought to enforce the provisions of Title Zl, United States

 

Code, Sections 84l(a)(l)(Unlawful acts and l 881(a)(6)(All moneys, negotiable,
instruments, securities, or other things of value furnished or intended to be furnished by
any person in exchange for a controlled substance or listed chemical in violation of this
subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any violation of this
chapter), and Title 18, United States Code, Sections l956(a)(l)(B)(i) (Laundering of

monetary instruments).

Case 3:19-cv-01166 Document 1 Filed 02/21/19 Page 3 of 4

FACTS

7. The facts and circumstances supporting the seizure and forfeiture of the defendant
properties are contained in the Title 28, United States Code, Section 1746 unsworn
declaration of the DEA, Special Agent, Derick Allen attached hereto, and incorporated

herein as if fully stated.

CLAIM FOR RELIEF

WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant properties be issued; that due notice be given to all parties to appear and show cause
why the forfeiture should not be decreed; that judgment be entered declaring the defendant
properties condemned and forfeited to the United States of America for disposition according to

law; and that the United States of America be granted such other and further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

ln San Juan, Puerto Rico, thisl l th day of [E l L\," i,{ 1§"5_\§ , 20l9.

r/U€éc[ar @. @Ml’r€a€)m'%
Héctor E. Ramirez-Carbo
Assistant U.S. Attorney

Chief, Civil Division
USDC-PR-NO. 2l4902

UNITED STATES ATTORNEY’S OFICE
Torre Chardc')n, Suite 120l

350 Carlos Chardon Street

San Juan, Puerto Rico 009l 8
Phone Number: (787)766~5656
Hector.E.Ramirez@usdoj . gov

 

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

r/®t/f @0/23¢’[63

Maritza Gonzalez-Rivera
Assistant United States Attorney

USDC-PR No. 208801
UNITED STATES ATTORNEY’S OFICE

Torre Chardc’)n, Suite lZOl

350 Carlos Chardon Street

San Juan, Puerto Rico 00918
Phone Number: (787) 766-5656
maritza. gonzalez@usdoj . gov

Case 3:19-cv-01166 Documentl Filed,02/21/19 Page4of4

VERIFIED DECLARATION
l, l\/laritza GonzaleZ-Rivera, Assistant U.S. Attorney, for the District of Puerto Rico,
declare under penalty of perjury as provided by Title 28, United States Code, Section l746, the
following:
That the foregoing Complaint is based on reports and information furnished to me by the
Drug Enforcement Administration (“DEA”); that everything contained therein is` true and correct

to the best of my knowledge and belief

EXecuted in San Juan, Puerto Rico, this gm day of ;PLLW MW , 20l9.

QS/C>W gangsz

_Maritza Gonzalez-Rivera
Assistant U.S. Attorney

VERIFIED DECLARATION
l, Dericl< Allen, Special Agent, DEA declare as provided by Title 28, United States Code,

Section 1746, the following:

l have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached

 

unsworn declaration thereto, and l find the same to be true and correct to the best of my knowledge

and belief. l declare under penalty of perjury that the foregoing is true and correct

Executed in San Juan, Puerto Rico, this 29 f day of Y 1bde , 2019.

 

 

Drug Enforcement Administration (“DEA”)

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 1 of 7

UNSWORN DECLARATION IN SUPPORT OF FORFEITURE COMPLAINT
INTRODUCTION

Pursuant to Title 28, United States Code, Section 1746, I, Derick Allen, Special
Agent, of the United States Department of Justice, Drug Enforcement Administration
(DEA), l declare under penalty of perjury that the foregoing is true and correct:

PROFESSIONAL BA¢KGROUND

I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7). l am, therefore, an officer
Who is empowered to conduct criminal investigations of, and to make arrests for, offenses 4
enumerated in Title 18, United States Code, Section, 2516.

l have been a Special Agent with the DEA for seven months. As a Special Agent,
I have been sworn to enforce the laws of Title Zl, United States Code, and related
offenses under Title 18, United States Code. l have received sixteen Weeks of training at
the DEA Academy at Quantico, VA. l am currently assigned to the DEA Caribbean
Division Enforcement Group l (E-l).

In my training and experience, l have learned that narcotics trafficking is a highly
lucrative illegal activity. l have learned that the Dominican Republic has been identified
as a source of supply for narcotics, including but not limited to cocaine Through prior
successful drug trafficking investigations conducted by DEA, it is revealed that the

typical entry route for cocaine into Puerto Rico originates in Colombia, Venezuela,

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 2 of 7

Dominican Republic and Puerto Rico. Moreover, drug proceeds are also transported
between these drug supply countries

During my law enforcement career, l have received detailed instruction in and
conducted various complex conspiratorial investigations concerning the unlawful
importation and distribution of controlled substances; the laundering and concealment of
drug proceeds; and the illegal use of communication facilities by drug traffickers in
furtherance of their criminal activities

This Unsworn Declaration is submitted in support of a Civil Forfeiture Complaint,
for the forfeiture of Assorted Jewelry, Estimated Value: $578,183.00. Therefore, Ihave
not set forth each and every fact learned during the course of this investigation

PROPERTY TO BE FORFEITED
ASSORTED JEWELRY, Estimated Value: $578,183.00 (See Attachment).
BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION

l make this unsworn declaration, on information and belief derived from oral
and/or written reports and documents about this and other federal agents or officers of
DEA:

l. On Tuesday November 13, 2018, Customs and Border Patrol (CBP) officers sent
Jonathan Orlando ARCE-CARRILLO and his spouse lsadora NIEVES-CRUZ to
secondary inspection at the Luis Munoz Marin lnternational Airport. ARCE-
CARRILLO and NIEVES~CRUZ were traveling from the Dominican Republic via
J et Blue Airlines. ARCE-CARRILLO had failed to declare jewelry as commercial

merchandise coming from an international location in a US Poit of Entry (POE),

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 3 of 7

Which prompted the secondary inspection Both ARCE-CARRILLO and NIEVES-
CRUZ were given the opportunity to declare the merchandise The jewelry was
detected through standard inspections due to international travel. Agents had
credible information suggesting ARCE-CARRILLO is a Source of Supply to
various Drug Trafficking Organizations, to include,the Manuel A Perez (l\/IAP)
Public Housing Project (PHP).

CBP officers downloaded data from two cellphones that ARCE-CARRILLO was
traveling with upon his arrival to Puerto Rico from Dominican Republic. The data
extraction shows drug trafficking and money laundering activities from ARCE~
CARRILLO, to include a bulk money seizure from DEA Miami Office. Text
messages were viewed from ARCE-CARRILLO’s cellphone on drug negotiations,
to include prices for kilos of cocaine and photo evidence of bulk amount of US
currency.

. When questioned about the ownership ARCE-CARRILLO claimed the jewelry
Was not his. This jewelry included 42 pieces of assorted items to include rings,
necklaces, bracelets, watches, and more. List of assorted jewelry is included
herein as an attachment to this unsworn declaration. Upon further conversation,
ARCE-CARRILLO changed his version and stated he had a high precious metals
business ARCE-CARRILLO was not able to present any proof of legitimate
jewelry business such as receipts, invoices, business cards or other documents
regularly associated to that type of business. ARCE-CARRILLO said that he lends

the jewelry to Urban, Reggaeton` and Trap music artists for their musical videos

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 4 of 7

and performance

4. A search of records performed at the Puerto Rico Department of Treasury revealed
that ARCE-CARRILLO does not have legitimate income and does not file any
income taxes in the commonwealth of Puerto Rico.

5. ARCE-CARRILLO could not provide a reasonable explanation for not declaring
the jewelry as merchandise seeking entry to the US. At that moment, CPB Officers
proceed to retain the jewelry from ARCE-CARRILLO as failure to declare
merchandise

6. Subsequently, DEA agents seized the jewelry from CBP and it was marked as
DEA evidence Based on my training and experience, the inconsistent statements
of ARCE-CARRILLO and his lack of legal income l understand that the jewelry is
forfeitable as proceeds of money laundering and narcotics violations

Based upon my training and experience, participation in other investigations and
facts concerning this investigation, 1 believe that property Assorted Jewelry, Estimated
Value: $578,183;00 is forfeitable as property involved in or used in furtherance of a
violation of a F ederal Law or proceeds of a drug trafficking offense, pursuant to Title 21,

United States Code Sections 84l(a)(l) , 881(a)(6) and money laundering transaction, as

 

 

per Title 18, United States Code Sections 1956 (a) (l) (B)(i), (iii).

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 5 of 7

Sworn and signed under penalty of perjury, pursuant to Title 28, United States

Code, Section 1746, in San Juan, Puerto Rico this ga of itt /:)Vi/rs'»//\ , 2019.

MD/eiick Allen, Special Agent
Drug Enforcement Administration

 

 

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 6 of 7

Attachment
Assorted Jewelry Estimated Value: $578,183.00 in U.S. currency to be forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_bangle bracelet Cartier clone reproduction

 

 

No. Description of Property Serial Number Item Value

1 1 Rolex Yacht-Master 11 7153Z256 $25,150.00

2 1 Rolex President 18 karat yellow gold W377470 $27,750.00

3 1 Rolex Yacht-Master D357M651 $29,950.00

4 1 Audemars Piguet Stainless Steel Royal Oak 100% 0994 / 102300 $85,000.00
Genuine

5 1 Fancy round diamonds cut design link chain N/A $852.00
necklace

6 1 Fancy round diamonds cut design link chain N/A $2,340.00
necklace

7 1 Fancy round diamonds cut design link chain N/A $1,188.00
bracelet

8 1 Rolex Motif Black Enamel Rotary Watch Bezel & N/A $3,604.00
Gold Bangle

9 l Diamonds Tennis Bracelet contains a 41 brilliant N/A $12,814.00
shape natural diamonds in pron settings

10 1 Cross pendant contains a 16 brilliant shape naturals N/A $6,304.00
diamonds

11 l Star pendant contains a 35 brilliant shape naturals N/A $4,576.00
diamonds

12 1 Cross pendant contains a 83 brilliant shape naturals N/A $2,914.00
diamonds

13 1 Diamonds Tennis Necklace contains a 126 brilliant N/A $22,929.00
shape natural diamonds in pron settings

14 1 Diamonds Tennis Necklace contains a 135 brilliant N/A $58,896.00
shape natural diamonds

15 1 Diamonds Tennis Necklace contains a 148 brilliant N/A $9,912.00
Shape natural diamonds ~ Broken

16 1 Diamonds Tennis Necklace contains a 149 brilliant N/A $l9,832.00
shape natural diamonds in pron settings

17 1 Curb link bracelet in 14 karat yellow solid gold N/A $20,690.00

18 1 Diamonds Fancy Prons-Bar Designs Bracelet N/A $26,598.00

19 l Diamonds Fancy Prons-Bar Designs Necklace N/A $59,467.00

20 1 Custom Logo Audemars Piaget pendant N/A $12,464.00

21 1 Emeralds Shape designs pendant N/A $5,663.00

22 1 Custom sentence pendant in Spanish REAL N/A $8,000.00
HASTA LA MUERTE

23 1 Custom Word SUl\/IMER with butterfly in top with N/A $16,228.00
details in red color enamel finish in pendant

24 1 Hand crafted beautiful "Juste un Clou" nail motif N/A $8,556.00

 

 

Case 3:19-cv-01166 Document 1-1 Filed 02/21/19 Page 7 of 7

Attachment
Assorted Jewelry Estimated Value: $578,183.00 in U.S. currency to be forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25 2 Love bracelet CRD261076 $40,100.00

26 1 Love bracelet DSM912 $24,500.00

27 1 Pendant of Plano Studio no gold metal N/A $10.00

28 1 Cubic Zirconia of 4.5mm, Tennis Necklace N/A $956.00

29 1 Cubic Zirconia of 3.0 mm, Tennis Necklace N/A $125.00

30 l Stud Pair of earrings diamonds simulant N/A $5.00

31 1 Solitary lady s Cubic Zirconia ring With a cluster N/A $50.00
Cubic Zirconia

32 1 Necklace mounting of four prons bascket settings N/A $2',640.00

33 l Eternity ring band contains 160 brilliant cut natural N/A $l4,368.00
diamonds

34 1 Fancy Ring Detailed Engagernent Rings N/A $13,508.00
Outstanding Hiphop Full Diamond Rings for Men

35 1 Fancy Star Ring Detailed Engagement Full N/A $8,246.00
Diamond Rings

36 l Fantasy eternity ring, mounted in White metals and N/A $25.00
Brilliant shape Cubic Zirconia

37 1 Gold 14 karat yellow frame With brilliant shape N/A 3462.00
natural diamonds for teeth cover

3 8 1 Replica of Louis Vuitton Monogram Black N/A $l0.00
Magnetic bracelet

39 1 Black/ grey soft GG Suprerne Style, crafted from a N/A $750.00
coated microfiber fabric

40 l Versace Sunglasses VE 2187 1252/87 Pale Gold/ N/A $295.00
Gray

41 1 Eternity ring With Roman Numerals with two row N/A 8426.00
With

42 1 Eternity ring with three row with full brilliant N/A $30.00
shape

 

 

assn (Rev. 11/04)

Case 3:19-cv-01166 Document 1-2 Filed 02/21/19 Page 1 of 1

CIVIL C()VER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by la\v, except as provided
by local rules ofcourt. Tliis form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCourt for the purpose of initiating
the civil docket Sh€€f. (SEE ]:NSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS

DEFENDANTS

 

 

UNITED STATES OF AMER{CA

 

 

 

(lJ) County of Residence of First Listed Plaintiff

(EXCEPT INU,S. PLAINTIFF CASES) _

(C) Attorney’$ (Firm Name, Addtess, and Telephone Number)

 

ASSORTED JEWELR'Y, ESTIMATED VALUE:
$578,183.00 lN U.S. CURRENCY,

 

 

Attorneys (If Known)

 

1201; Hato Rey, PR

 

00918

Maritza Gonzé|ez-Rivera, AUSA, 350 Carlos Chard<')n Ave, Suite

 

 

 

C uuv.y Lu l\\, iuvu\.\~ vi .l not pmu,u .uui\.uuaut

(iN U,s PLAiNrirF CAsEs oNLY)

NOTE: IN LAND CONDEMNA'HON CASES, USE THE LOCATION OF THE
LAND lNVOLVED.

 

II. BASIS OF IURISDICTION

(Place an “X” in One Box Only)

 

III. CITIZENSH[P OF PRINCIPAL PARTIES(Place an “X" in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
pl U.S. Govemment |:] 3 Federal Question 1_’"1'1" DEF PTF DEF
Plaintiff (U.SA Goveniment Not a Party) Citizen of This State lE l l:l 1 Incorporated or Principal Place I:l 4 [:| 4
ofBusixiess ln This State
l:l 2 U.S. Govemment [:l 4 Diversity Citizen of Another State ij 2 ij 2 lncoiporated and Principal Place l:| 5 g 5
Defendant (Indicme Citizenshjp Ofpmies in hem m) ofBusiness In Another State
Citizen or Subject ofa g 3 g 3 Foreign Nation 13 6 |:l 6
Foreig Countrv
IV. NATURE OF SUIT (Place an “X" in One Box_Only) _
CONTRACT TORTS FORFEITURE/PENALTY BAimUPTCY OTF{FR STATUTES l
I:l 110 Insurance PERSONAL INJURY PERSONAL INJURY l:l 610 Agricuiture l:l 422 Appeal 28 USC 158 l:l 400 State Reappoxtionment
|J 120 Marine lj 310 Airplane l:l 362 Personal Injury - ij 620 Other Food & Drug [:l 423 Witlidrawal l:l 410 Antitrust
ij 130 Miller Act ij 315 Airplane Product Med. Malpmctice § 625 Drug Related Seizure 28 USC 157 l:l 430 Banks and Banking
L-_l 140 Negotiable Instruxnent Liability ij 365 Personal Injury ~ ofProperty 21 USC 881 g 450 Commerce
[:l 150 Recovery of Overpayment g 320 Assault, Libel & Pi'oduct liability g 630 Liquor Laws PROPERTY RIGHTS l:l 460 Deportation
& Enforcernent of Judgnient Slander ij 368 Asbestcs Personal l:l 640 R.R, & Tr\ick l:l 820 Ccpyiights l:l 470 Racketeer Inf]uenced and
[:l 151 Medicare Act g 330 Federal Employers’ lnjury Product |:l 650 Airline Regs. g 830 Patent Comxpt Organizations
[:l 152 Recovery ofDefaulted Liability liability g 660 Occupational g 840 Trademark l:l 480 Consuiner Credit
Student Loans |:l 340 Marine PERSONAL PROPERTY Safety/Health l:l 490 Cable/Sat TV
(Excl. Veterans) l:l 345 Marine Product g 370 Other Fraud [j 690 Otlier ij 810 Selective Service
l:l 153 Recovery of Overpayment liability [:l 371 Tmth in Lending LABOR SOCIAL SE(. URll ! g 850 Sec\uities/Commodities/
ofVeteran’s Beneiits ij 350 Motoi' Vehicle [:l 380 Other Personal l:l 710 Fair Labor Standards ij 861 HIA (1395fD Exchange
g 160 Stockliolders’ Silits g 355 Motor Vehicle Property Damage Act |:] 862 Black Lung (923) l:] 875 Customer Chalienge
l:l 190 Other Contract Productl.iability [j 385 Property Damage l:l 720 Labor/Mgmt. Relations ij 863 DI\VC/DIWW (405(g)) 12 USC 3410
1:1 195 Contract Product Liability ij 360 Other Personal Product Liability ij 730 Labor/Mgmt.Reporl:ing [:I 864 SSl'D Title XVl [:l 890 Other Statutory Actions
l:l 196 Franchise lnjury & Disclosure Act l:l 865 RSI (405(g)) [:l 891 Agcicultural Acts
l RFAL PRoPFRTY civlL RIGHTS PRisoNER PF;HTIoNs ij 740 Ranway Labor Acr FEI)ERAL TAX sUITs ij 892 E<:onomic stabilization Act
l:l 210 Land Condemnation ij 441 Votixig ij 510 Motions to Vacate l:l 790 Other Labor Litigation [j 870 Taxes (U.S. Plaintiff 13 893 Environmental Mattei's
lj 220 Fcreclosure ij 442 Employment Sentence |:l 791 Empl. Ret. Inc. or Defendant) 13 894 Energy Allocation Act
ij 230 Rent Lease & Ejectment [j 443 Housiog/ Habeas Col'pus: Security Act ij 871 lRS_Third Party ij 895 Freedom oflnfomiation
ij 240 Toits to Land Accommodations I:l 530 General 26 USC 7609 Act
ij 245 Tort Product Liability [:l 444 Welfare 13 535 Deatli Penaity ij 900Appeal ofFee Detenm`nation
ij 290 All Other Real Property l:l 445 Amcr. \v/Disabilities ~ 13 540 Mandamus & Otlier Under Equal Access
Employmem 13 550 Ciw'l Rights to Iustice
13 446 Amer. \v/Disabilities ~ ij 555 Prison Condition l:l 950 Constit'utionality of
O!her State Statutes
l:l 440 Otlier Civil Rights
V. ORIGIN (Place an “X” in One Box Only) APPeal to District
p 1 _ . g 2 g 3 g 4 _ g 5 Transferred from g 6 _ 4 ' g 7 Judg_e from
Original Removed from Remanded from Reinstated or another district Multidistrict Magxstrate
Proceeding State C ;)urt Appellate Court Reopened (§pecifv) Litigaktion Judg§ent

 

VH. REQUESTED lN

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under \vliich you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Title 21, United States Code, Sections 841(a)(1) and 881(a)(6) and
Title 18, United States Code, Sections 1956(a)(1)(B)(i), (iii).

 

 

 

 

l_! \_,H.[`.Ll\ ,Ll‘ l_l_LlD 10 l‘\ LLAD$ AL/ llu.t\

uLiu.m \u to

Miun\/i\ l ina

nly if demanded in complaint:

 

 

 

 

 

 

 

COMPLAINT: UNDER F~R-C-P~ 23 JURY DEMAND= El Yes 121 No
VIII. RELATED CASE(S) 8 , _ _
IF ANY ( Ee ms"“°“°“)' IUDGE DoCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF REC’ORD
S/Maritza Gonzélez-Rivera
,, / -
1343 511 , 2 o i $‘
FOR OFFICE USE ONLY'
RECEIP'I` # AMOUNT APPLY]NG IFP JUDGE MAG. ]UDGE

Case 3:19-cv-01166 Document 1-3 Filed 02/21/19 Page 1 of 1

 

United States District Court for the District of Puerto Rico
` cATEGoRY sHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Title of Case (Name of first party on each side on|y)
_US v. ASSORTED JEWELRY, ESTIMATED VALUE: $578,183.00 IN U.S.
_ CURRENCY,
2. Category in Which case belongs: (See Local Rules)
X oRDlNARY civu_ cAsE C‘V'L FORFE‘TURE
SOCIAL SECURlTY
BANK CASE
lNJUNCTlON

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

4. Has a prior action between the same parties and based on the same claim ever been filed in
this Court? X
l:l YES NO
5. ls this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
El YEs X No

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

El YEs 13 No

(Please Print) 203801
USDC ATTORNEY’S lD NO.

N|AR|TZA GONZALEZ R|VERA
ATTORNEY’S NA|\/lE: 7

TORRE CHARDON, SU|TE 1201, 350 CARLOS CHARDON AVE
MA|LING ADDRESS:

00918
HATO REY FR j Z|P CODE

 

787-766-5656

 

TELEPHONE NO.

 

 

 

